DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: para. [0004] disclosing “The 
present is closure is related”.  The examiner believes this to be a typographical error and recommends amending the disclosure language to “The present disclosure is related”.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain 
meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are 
nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a motion sensing module configured to measure in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “detecting, by the processor circuit, a start of the walking workout based on the mechanical work; and recording, by the processor circuit, a walking workout in response to detecting the start of the walking workout” in lines 11-14.  It is unclear from the claim language if “a walking workout” in line 13 is the same “the walking workout” of line 11.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
	Claims 2-14 are rejected by virtue of their dependence from claim 1.	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to 
an abstract idea without significantly more.

The claims are evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 
Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as follows:

Step 1:

	Claims 1-14 are directed to a method and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 1 under prong 1 of step 2A, the language:
	determining a number of steps performed by the user based on the motion data;
	detecting a bout based on the number of steps performed by the user during a predetermined period of time, the bout including a plurality of continuous steps performed by the user;
	determining mechanical work performed by the user during the bout;
	detecting a start of the walking workout based on the mechanical work; and
	recording a walking workout in response to detecting the start of the walking workout.
has a scope that encompasses concepts that may be performed in the human mind; e.g., mental steps, or by pen and paper.  Claim 1 discloses determining a number of steps performed by the user based on the motion data, construed by the examiner as pertaining to mental steps; detecting a bout based on the number of steps performed by the user during a predetermined period of time, the bout including a plurality of continuous steps performed by the user, which is determined as mental steps; determining mechanical work performed by the user during the bout, which is interpreted as mental steps; detecting a start of the walking workout based on the mechanical work, construed as mental steps; and recording a walking workout in response to detecting the start of the walking workout, construed by the examiner as mental steps.  The broadest reasonable interpretation of the abovementioned steps in light of the specification has a scope that encompasses steps that may be performed in the human mind and/or with pen and paper.  It is therefore concluded under prong 1 of step 2A that claim 1 recites a judicial exception in the form of an abstract idea, i.e., mental steps.  See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).

	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
Analyzing claim 1 under prong 2 of step 2A, in addition to the abstract ideas described above, claim 1 further recites:
measuring, by a motion sensing module of the wearable device, motion data of a user;
by the processor circuit,
Analyzing the additional elements of claim 1, “by the processor circuit”, under prong 2 of step 2A, these additional elements appear to merely recite the use of a generic processor/computer as a tool to implement the abstract idea and/or to perform functions in its ordinary capacity, e.g., receive, store, or transmit data.  However, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer component after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f)].  Furthermore, the additional element, “by a motion sensing module of the wearable device”, appears to represent insignificant extra-solution activity, e.g., mere data gathering in connection with an abstract idea.  See MPEP 2106.05(g).

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  The additional elements discussed above in connection with prong 2 of step 2A merely represents implementation of the abstract idea using a generic processor/computer and use of a generic processor/computer.  However, use of a computer or other machine in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).  Also, the limitation “by a motion sensing module of the wearable device” appears to represent insignificant extra-solution activity.  The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps.  An example of post solution activity is an element that is not integrated into the claim as a whole, which is recited in a claim to analyze and manipulate information.  See MPEP 2016.05(g).
	It is therefore concluded under step 2B that claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 3-4, 6-7, 9, and 11-14 merely recite further details of the abstract idea of claim 1 and therefore do not represent any additional elements that would integrate the abstract idea into a practical application or represent significantly more than the abstract idea itself.

Step 1:

	Claims 15-20 are directed to a system and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.
	Analyzing claim 15 under prong 1 of step 2A, the language:
	determine a number of steps performed by the user based on the motion data;
	detect a bout based on the number of steps performed by the user during a predetermined period of time, the bout including a plurality of continuous steps performed by the user;
	determine mechanical work performed by the user during the bout;	
	detect a start of the walking workout based on the mechanical work; and
	record the walking workout in response to detecting the start of the walking workout
has a scope that encompasses concepts that may be performed in the human mind; e.g., mental steps and/or by pen and paper.  Claim 15 discloses determine a number of steps performed by the user based on the motion data, determined to include mental step; detect a bout based on the number of steps performed by the user during a predetermined period of time, the bout including a plurality of continuous steps performed by the user, which is determined to be tantamount to mental steps; determine mechanical work performed by the user during the bout, which is determined to be mental steps; detect a start of the walking workout based on the mechanical work; and, which is determined to entail mental steps; record the walking workout in response to detecting the start of the walking workout, which is also construed as mental steps.  The broadest reasonable interpretation of the abovementioned steps in light of the specification has a scope that encompasses steps that may be performed in the human mind.  It is therefore concluded under prong 1 of step 2A that claim 15 recites a judicial exception in the form of an abstract idea, i.e., mental steps.  See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).

	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
Analyzing claim 15 under prong 2 of step 2A, in addition to the abstract ideas described above, claim 15 further recites:
a motion sensing module configured to measure motion data of a user; and
a processor circuit in communication with the motion sensing module and configured to execute instructions causing the processor circuit to:
Analyzing the additional element of claim 15, “a processor circuit in communication with the motion sensing module and configured to execute instructions causing the processor circuit”, under prong 2 of step 2A, these additional elements appear to merely recite the use of a generic processor/computer as a tool to implement the abstract idea and/or to perform functions in its ordinary capacity, e.g., receive, store, or transmit data.  However, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer component after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).  The additional element of “a motion sensing module configured to measure motion data of a user” appears to represent insignificant extra-solution activity, e.g., mere data gathering in connection with tan abstract idea. See MPEP 2106.05(g).

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  The additional elements discussed above in connection with prong 2 of step 2A merely represents implementation of the abstract idea using a generic processor/computer and use of a generic processor/computer.  However, use of a computer or other machine in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).  Also, represented is insignificant extra-solution activity.  The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps.  An example of post solution activity is an element that is not integrated into the claim as a whole, which is recited in a claim to analyze and manipulate information.  See MPEP 2016.05(g).
	It is therefore concluded under step 2B that claim 15 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 16 and 18-19 merely recite further details of the abstract idea of claim 15 and therefore do not represent any additional elements that would integrate the abstract idea into a practical application or represent significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Nishibayashi (US 2009/0143199 A1), hereinafter Nishibayashi.

	Regarding claim 1, Nishibayashi discloses: A method for improving performance of a wearable device while recording a walking workout, the method comprising: 
measuring, by a motion sensing module of the wearable device, motion data of a user; 
(Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus according to a first embodiment; see also para. [0023] disclosing a body movement detecting apparatus; see also fig. 2 illustrating a graph showing an example of the result of measurement of a body movement data by the body movement detecting apparatus; see also paras. [0032]-[0034] disclosing fig. 2 is a graph showing an example of the result of acquisition of the body movement data by the body movement detecting apparatus (10); see also para. [0034] disclosing discrimination between the walking exercise and exercises other than the walking exercise is performed by the controller (40) according to a program stored in the storage (33) in advance).  
determining, by a processor circuit of the wearable device, a number of steps performed by the
user based on the motion data; (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40); see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34).  In this manner, by acquiring the acceleration values corresponding to the elapsed time, not only the body movement strength, but also presence or absence of the repetition and continuity of the body movement, the pitch when the same body movement is repeated (body movement pitch), and the number of time (for example, the number of steps) are acquired simultaneously as the body movement data by observing the acceleration values in sequence of acquisition in time series; see also fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, and see also paras. [0050]-[0053] disclosing the method of fig. 3 between steps S4 and S12 given Boolean true, which indicate the stepping motion upon overcoming a threshold, wherein step (S12) indicates walking flag = 1).
detecting, by the processor circuit, a bout based on the number of steps performed by the user during a predetermined period of time, the bout including a plurality of continuous steps performed by the user; (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40); see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34); see also fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, and see also para. [0053] disclosing when the difference between the upper peak value and the lower peak value is acquired in the given period (t1) (Yes in Step (S7)), whether or not the walking flag is zero is determined (Step (S8)).  When the walking flag is zero (Yes in step (S8)), the buffer corresponding to the walking flag is added by one (Step (S9)).  The buffer is data on the number of times of body movements stored temporarily for determining that the body movement of the user is the walking exercise and is the number of waves in the waveform of the acceleration value, that is, the number of steps which satisfies the conditions in step (S6) and Step (S7) in the first embodiment).  
determining, by the processor circuit, mechanical work performed by the user during the bout; (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40); see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34); see also fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, specifically to step (S12) – step (S17); see also para. [0054] disclosing the walking flag is rewritten to 1 (Step (S12)), then the current number of steps is rewritten by adding the value obtained by subtracting 1 from the buffer value (Step (S13)) and , the current number of steps is further rewritten by adding 1 to the current number of steps (Step (S14)).  In step (S13), the value obtained by subtracting 1 from the buffer value is added considering that the counted number of steps is further added by 1 in step (S14).   Step (S13), the value obtained by subtracting 1 from the buffer value is added considering that the counted number of steps is further added by 1 in step (S14); see also paras. [0058]-[0059] disclosing when the given period (t31) is elapsed (Yes in step (S15)), the controller (40) and the computer (32) calculate the “magnitude of the acceleration values” (the body movement strength) of the walking exercise during the given period (t31) (Step (S16)).  Here, the magnitude of the acceleration value is a product of the acceleration values (the respective plotted values in step (S3)) during the given period (t31) as the unit time for calculating the consumption energy.  The controller (40) and the computer (32) calculate the average value of the body movement pitch by the walking exercise during the given period (t31) (Step (S17); examiner notes the body movement strength of the magnitude of the acceleration value and the movement pitch are construed as mechanical work, wherein the mechanical work is performed during the step rate in a threshold time period).
detecting, by the processor circuit, a start of the walking workout based on the mechanical work; and (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40); see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34); see also fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, specifically to step (S18) – step (S19); see also paras. [0056]-[0060] disclosing in fig. 3, the starting point of calculation of the unit time in the case where the procedure goes to step (S15) after having calculating the consumption energy at least once in step (S18) is set to the time point when the unit time immediately before is ended.  The computer (32) applies a coefficient determined by the body weight, the number of steps, the body movement pitches, and the body movement strength of the user to the calculation formula for calculating the consumption energy consumed by the walking exercise to calculate the “consumption energy consumed by the walking exercise” during the given period (t31) (Step (S18)).  At this time, it also calculates “the consumption energy consumed by the walking exercise” corresponding to the entire period of the walking exercise by adding up all the consumption energies consumed during each given period (t31) obtained in this manner)
recording, by the processor circuit, a walking workout in response to detecting the start of the walking workout. (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40); see also fig 3 illustrating the step (S19) in which the values are calculated and stored, and also returns to the beginning of the flowchart to the start of determining the walking workout; see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34); see also fig 3 illustrating the step (S19) in which the values are calculated and stored; see also para. [0060] disclosing the controller (40) stores “the consumption energy consumed by the walking exercise” calculated in this manner in the storage (33)). 

Regarding claim 13, Nishibayashi discloses: The method of claim 1, comprising: 
distinguishing, by a processor circuit, between a walking workout and a casual walking activity based on comparing the mechanical work to a mechanical work threshold and classifying a walking movement performed by the user. (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40) and fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, specifically to step (S6); see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34); see also fig. 4 illustrating walking exercise (I) and other than walking exercise (II); see also para. [0041] disclosing the pitch calculation comprised of weight of the user multiplied by the number of steps and multiplied by an arbitrary coefficient; see also para. [0043] disclosing when classifying the exercises other than the walking exercise into hard exercises and light exercise in terms of strength of the body movement, it is preferable to prepare two or more calculation formulas, wherein one is for the light exercise, and when the average value is smaller than the third threshold value Z, it is determined as the light exercise whose body movement strength is low; see also para. [0051] disclosing when the lower peak value is acquired and also the upper peak value is acquired, the difference between the acquired upper peak value and the lower peak value is calculated.  Whether or not the difference between the upper peak value and the lower peak value exceeds the first threshold value X is determined and, when it does not exceed the first threshold value X, the walking flag is set to zero, and it is determined that the exercises other than the walking exercise is being performed; examiner notes the broadest reasonable interpretation of a light exercise other than the walking exercise includes a casual walk).

	Regarding claim 14, Nishibayashi discloses: The method of claim 1, comprising: 
in response to recording the walking workout, calculating, by the processor circuit, user performance information during the walking workout; and (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40), and see fig. 4 illustrating measured and recorded performance of the user; see also para. [0075] disclosing in the case in which the upper peak values of the first wave and the second wave demonstrate the body movement pitches from which it is determined to be the walking exercise (the case of “B1 ≤ B” in fig. 4), the waves from the third wave onward (to the Nth wave) are observe dint eh same manner, and when the predetermined body movement strength and the body movement pitches are continuously demonstrated, it is determined that the continuous walking exercise is being performed.  At this time, the controller (40) serves as a step counting unit by counting the number of steps (the body movement data) by allocating one step for one wave while confirming that the wave immediately after the determination to be the walking exercise demonstrates the predetermined body movement strength and the body movement pitch, and stores the number of steps and the time required for one step (the body movement pitch) in storage (33); examiner is construing the body movement data as performance information).  
detecting, by the processor circuit, an end of the walking workout based the user performance information. (Nishibayashi, e.g., see fig. 2 illustrating measured and recorded performance of the user; see also para. [0032] disclosing referring now to fig. 2, discrimination between the walking exercise and exercises other than the walking exercise will be described below.  Fig. 2 is a graph showing an example of the result of acquisition of the body movement data by the body movement detecting apparatus (10).  Fig. 2 shows a state of being shifted from the walking exercise (a portion I in fig. 2) to an exercise other than the walking exercise (a portion II in fig. 2) as an example of the body movement of the user; examiner notes that a shift to an activity other than the walking exercise inherently is an end to the walking exercise).

Regarding claim 15, Nishibayashi discloses: A system for improving performance of a wearable device while recording a walking workout, the system comprising: 
a motion sensing module configured to measure motion data of a user; and (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus according to a first embodiment; see also para. [0023] disclosing a body movement detecting apparatus; see also fig. 2 illustrating a graph showing an example of the result of measurement of a body movement data by the body movement detecting apparatus; see also paras. [0032]-[0034] disclosing fig. 2 is a graph showing an example of the result of acquisition of the body movement data by the body movement detecting apparatus (10); see also para. [0034] disclosing discrimination between the walking exercise and exercises other than the walking exercise is performed by the controller (40) according to a program stored in the storage (33) in advance).
a processor circuit in communication with the motion sensing module and configured to execute instructions causing the processor circuit to: (Nishibayashi, e.g., see fig. 1 illustrating a block diagram of a configuration of a body movement detecting apparatus, specifically to computer (32) and controller (40); see also para. [0030] disclosing the respective output values as the analogue data acquired by the X-axis sensor (31a), the Y-axis sensor (31b), and the Z-axis sensor (31c) of the accelerator sensor (31) are converted into digital data respectively by the A/D converter (35) for the processing by the controller (40) or the computer (32) and is stored in the storage (33) corresponding to a predetermined elapsed time from the start of acquisition in conjunction with the timer (34)).
determine a number of steps performed by the user based on the motion data; 
(Nishibayashi, e.g., see figs. 2-3 illustrating upper and lower peak values of a walking exercise, as well as a flowchart showing an example of a flow of operation of the body movement detecting apparatus, and see also paras. [0050]-[0053] disclosing the method of fig. 3 between steps S4 and S12 given Boolean true, which indicate the stepping motion upon overcoming a threshold, wherein step (S12) indicates walking flag = 1).
detect a bout based on the number of steps performed by the user during a predetermined period of time, the bout including a plurality of continuous steps performed by the user; (Nishibayashi, e.g., see fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, and see also para. [0053] disclosing when the difference between the upper peak value and the lower peak value is acquired in the given period (t1) (Yes in Step (S7)), whether or not the walking flag is zero is determined (Step (S8)).  When the walking flag is zero (Yes in step (S8)), the buffer corresponding to the walking flag is added by one (Step (S9)).  The buffer is data on the number of times of body movements stored temporarily for determining that the body movement of the user is the walking exercise and is the number of waves in the waveform of the acceleration value, that is, the number of steps which satisfies the conditions in step (S6) and Step (S7) in the first embodiment).
determine mechanical work performed by the user during the bout; (Nishibayashi, e.g., see fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, specifically to step (S12) – step (S17); see also para. [0054] disclosing the walking flag is rewritten to 1 (Step (S12)), then the current number of steps is rewritten by adding the value obtained by subtracting 1 from the buffer value (Step (S13)) and , the current number of steps is further rewritten by adding 1 to the current number of steps (Step (S14)).  In step (S13), the value obtained by subtracting 1 from the buffer value is added considering that the counted number of steps is further added by 1 in step (S14).   Step (S13), the value obtained by subtracting 1 from the buffer value is added considering that the counted number of steps is further added by 1 in step (S14); see also paras. [0058]-[0059] disclosing when the given period (t31) is elapsed (Yes in step (S15)), the controller (40) and the computer (32) calculate the “magnitude of the acceleration values” (the body movement strength) of the walking exercise during the given period (t31) (Step (S16)).  Here, the magnitude of the acceleration value is a product of the acceleration values (the respective plotted values in step (S3)) during the given period (t31) as the unit time for calculating the consumption energy.  The controller (40) and the computer (32) calculate the average value of the body movement pitch by the walking exercise during the given period (t31) (Step (S17); examiner notes the body movement strength of the magnitude of the acceleration value and the movement pitch are construed as mechanical work, wherein the mechanical work is performed during the step rate in a threshold time period).
detect a start of the walking workout based on the mechanical work; and (Nishibayashi, e.g., see fig. 3 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus, specifically to step (S18) – step (S19); see also paras. [0056]-[0060] disclosing in fig. 3, the starting point of calculation of the unit time in the case where the procedure goes to step (S15) after having calculating the consumption energy at least once in step (S18) is set to the time point when the unit time immediately before is ended.  The computer (32) applies a coefficient determined by the body weight, the number of steps, the body movement pitches, and the body movement strength of the user to the calculation formula for calculating the consumption energy consumed by the walking exercise to calculate the “consumption energy consumed by the walking exercise” during the given period (t31) (Step (S18)).  At this time, it also calculates “the consumption energy consumed by the walking exercise” corresponding to the entire period of the walking exercise by adding up all the consumption energies consumed during each given period (t31) obtained in this manner).
record the walking workout in response to detecting the start of the walking workout. (Nishibayashi, e.g., see fig 3 illustrating the step (S19) in which the values are calculated and stored, and also returns to the beginning of the flowchart to the start of determining the walking workout; see also para. [0060] disclosing the controller (40) stores “the consumption energy consumed by the walking exercise” calculated in this manner in the storage (33)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi.

Regarding claim 2, Nishibayashi, in the current embodiment is not relied upon as explicitly disclosing: The method of claim 1, wherein the detecting the start of the walking workout includes: 
comparing the mechanical work to a mechanical work threshold; and  
starting the walking workout in response to detecting a value for the mechanical work that exceeds the mechanical work threshold.
However, Nishibayashi in a second embodiment discloses: the detecting the start of the walking workout includes: 
comparing the mechanical work to a mechanical work threshold; and (Nishibayashi, e.g., see fig. 5 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus according to the second embodiment, specifically to step (S33) – step (S37); see also paras. [0070]-[0071] disclosing discrimination between the walking exercise and exercises other than the walking exercise is performed by the controller (40) according to a program stored in the storage (33) in advance.  In the discrimination, a fourth threshold value A and a fifth threshold value B set in advance and stored in the storage (33) may be used.  The fourth threshold value A is a threshold value of the acceleration value (the body movement strength) and, an adequate acceleration value for determining the first step of the walking exercise is set (see fig. 4).  The fifth threshold value B is a threshold value of the time interval (body movement pitch) between upper peak values of adjacent waves in the waveform of the acceleration value, and a pitch per one step adequate for the determination of the walking exercise is set.  The two threshold values (the fourth threshold value A and the fifth threshold value B) are set, so that the body movement is the walking exercise or an exercise other than the walking exercise can be determined generally as follows; see also paras. [0079]-[0081] disclosing when the first wave having the upper peak value exceeding the fourth threshold value A is detected (Yes in Step (S33)), presence or absence of the second wave having the upper peak value which exceeds the fourth threshold value A immediately after the first wave is determined (Step (S34)).  When the second wave having the upper peak value exceeding the fourth threshold value A is detected (Yes in Step (S34)), whether or not the pitch (B1 in fig. 4) of the respective upper peak values of the first wave and the second wave does not exceed the fifth threshold value B is determined (Step (S35)).  When the pitch of the respective upper peak value of the first wave and the second wave does not exceed the fifth threshold value B (B1 ≤ B in fig. 4) (Yes in step (S35)).  
starting the walking workout in response to detecting a value for the mechanical work that exceeds the mechanical work threshold. (Nishibayashi, e.g., see para. [0081] disclosing when the fourth threshold value A (the body movement strength) and the fifth threshold value B (body movement pitch) are satisfied continuously to the Nth wave (Yes in step (S36)), it is determined that the continuous walking exercise is started (Step (S37))).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of a second embodiment for at least the reasons that a threshold of movement strength and pitch are known to be useful in differentiating a walking exercise from an exercise other than a walking exercise, as taught by Nishibayashi; e.g., see para. [0082].

Regarding claim 16, Nishibayashi, in the current embodiment, is not relied upon as explicitly disclosing: The system of claim 15, wherein the processor circuit is further configured to: 
compare the mechanical work to a mechanical work threshold; and 
determine the start of the walking workout in response to detecting a value for the mechanical work that exceeds the mechanical work threshold.
However, Nishibayashi in a second embodiment discloses: the processor circuit is further configured to: 
compare the mechanical work to a mechanical work threshold; and (Nishibayashi, e.g., see fig. 5 illustrating a flowchart showing an example of a flow of operation of the body movement detecting apparatus according to the second embodiment, specifically to step (S33) – step (S37); see also paras. [0070]-[0071] disclosing discrimination between the walking exercise and exercises other than the walking exercise is performed by the controller (40) according to a program stored in the storage (33) in advance.  In the discrimination, a fourth threshold value A and a fifth threshold value B set in advance and stored in the storage (33) may be used.  The fourth threshold value A is a threshold value of the acceleration value (the body movement strength) and, an adequate acceleration value for determining the first step of the walking exercise is set (see fig. 4).  The fifth threshold value B is a threshold value of the time interval (body movement pitch) between upper peak values of adjacent waves in the waveform of the acceleration value, and a pitch per one step adequate for the determination of the walking exercise is set.  The two threshold values (the fourth threshold value A and the fifth threshold value B) are set, so that the body movement is the walking exercise or an exercise other than the walking exercise can be determined generally as follows; see also paras. [0079]-[0081] disclosing when the first wave having the upper peak value exceeding the fourth threshold value A is detected (Yes in Step (S33)), presence or absence of the second wave having the upper peak value which exceeds the fourth threshold value A immediately after the first wave is determined (Step (S34)).  When the second wave having the upper peak value exceeding the fourth threshold value A is detected (Yes in Step (S34)), whether or not the pitch (B1 in fig. 4) of the respective upper peak values of the first wave and the second wave does not exceed the fifth threshold value B is determined (Step (S35)).  When the pitch of the respective upper peak value of the first wave and the second wave does not exceed the fifth threshold value B (B1 ≤ B in fig. 4) (Yes in step (S35)).  
determine the start of the walking workout in response to detecting a value for the mechanical work that exceeds the mechanical work threshold. (Nishibayashi, e.g., see para. [0081] disclosing when the fourth threshold value A (the body movement strength) and the fifth threshold value B (body movement pitch) are satisfied continuously to the Nth wave (Yes in step (S36)), it is determined that the continuous walking exercise is started (Step (S37))).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of a second embodiment for at least the reasons that a threshold of movement strength and pitch are known to be useful in differentiating a walking exercise from an exercise other than a walking exercise, as taught by Nishibayashi; e.g., see para. [0082].

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi 
in view of Fedichev et al. (WO 2018/117914 A1), hereinafter Fedichev, in further view of Mattfield et al. (Mattfield, R., Jesch, E., & Hoover, A. (n.d.). A New Dataset for Evaluating Pedometer Performance. IEEE International Conference on Bioinformatics and Biomedicine (BIBM), Clemson, South Carolina, United States of America. https://10.1109/BIBM.2017.8217769), hereinafter Mattfield.

Regarding claim 3, Nishibayashi is not relied upon as explicitly disclosing: The method of claim 1, wherein the detecting the start of the walking workout includes: 
comparing the mechanical work performed by the user to a mechanical work threshold; detecting a value for the mechanical work performed by the user that is below the mechanical work threshold;
in response to detecting the value for the mechanical work performed by the user that is below the mechanical work threshold, classifying a walking movement performed by the user based on the motion data; 
determining, based on the classifying, the walking movement performed by the user is a patterned movement; and
in response to determining the walking movement is a patterned movement, starting the walking workout.
However, Fedichev further discloses: comparing the mechanical work performed by the user to a mechanical work threshold; (Fedichev, e.g., see para. [0244] disclosing an integral characteristic of the subject motion (e.g., 3130 in fig. 3.1) during the activity level period can be an average, an area under curve, a total variation, a standard deviation or another similar characteristic of the physical motion signal; examiner notes that an “integral characteristic of the subject motion” is construed as mechanical work performed by the user”, wherein it is compared to an area under a curve/standard deviation; construed by the examiner as limited to a threshold).  
detecting a value for the mechanical work performed by the user that is below the mechanical work threshold; (Fedichev, e.g., see paras. [0244]-[0247] disclosing the activity level period can be an average, an area under curve, a total variation, a standard deviation or another similar characteristics of the physical motion signal, wherein the integral characteristic of the subjection motion during the activity level period can be the amount of time spent in one or more activity states, such as sleeping, sitting, having a meal, standing, walking periods or the like; examiner notes that the activity level is construed as a value which is defined from the integral characteristic/mechanical work which is determined as an area under a curve/standard deviation, i.e., a mechanical work threshold).
in response to detecting the value for the mechanical work performed by the user that is below the mechanical work threshold, classifying a walking movement performed by the user based on the motion data; (Fedichev, e.g., para. [0245] disclosing a number of specific patterns of motion (e.g., 3140 in fig. 3.1) during the activity level period can be a number of steps, or a number of steps of a specific type, or a set of numbers, each number being a number of steps of a specific type, wherein “a step of a specific type” can refer to one of upstairs steps, downstairs steps, walking steps, running steps and the like).
determining, based on the classifying, the walking movement performed by the user is a patterned movement; and (Fedichev, e.g., see para. [0249] disclosing the physical activity level of the subject during a period of time may be selected from the group  consisting of an integral characteristic of motion of the subject during the period, a number of specific patterns of motion during the period, and a measured physiological quantity of the subject related to an amount of physical activity of the subject during the period.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s method with Fedichev’s comparing the mechanical work performed by the user to a mechanical work threshold, detecting a value for the mechanical work performed by the user that is below the mechanical work threshold and in response to detecting the value for the mechanical work performed by the user that is below the mechanical work threshold, classifying a walking movement performed by the user based on the motion data and determining, based on the classifying, the walking movement performed by the user is a patterned movement for at least the reasons that it is known that the physical activity level of the subject may correspond to a level of overall activity of the subject over a period of time, wherein the physical activity level of the subject during a period of time may include a number of specific patterns of motion during the period, and a measured physiological quantity of the subject related to an amount of physical activity of the subject during the period, as taught by Fedichev; e.g., see para. [0249].
Nishibayashi in view of Fedichev is not relied upon as explicitly disclosing: in response to determining the walking movement is a patterned movement, starting the walking workout.
However, Mattfield further discloses: in response to determining the walking movement is a patterned movement, starting the walking workout. (Mattfield, e.g., see pg. 866, col. 2 disclosing we refer to these walking patterns as regular (exercise), semi-regular (moving around a building), and unstructured (moving around a room); see also pg. 876 col. 2 disclosing in the regular gait activity, because the motion of walking is repetitive and uninterrupted, each step taken can be clearly counted and evaluated.  Virtually all steps in the regular gait activity can be defined by the inclusion of three elements: 1) the foot moves, 2) the body weight shifts in the direction of the foot movement, and 3) the action takes place with a repeated pattern.  In figure 5, 15 steps are shown during the regular gait activity; the examiner notes that fig. 5 illustrates the start of a walking workout, wherein a regular gait activity is defined as a walking exercise).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of Fedichev’s method to include comparing the mechanical work performed by the user to a mechanical work threshold, detecting a value for the mechanical work performed by the user that is below the mechanical work threshold and in response to detecting the value for the mechanical work performed by the user that is below the mechanical work threshold, classifying a walking movement performed by the user based on the motion data and determining, based on the classifying, the walking movement performed by the user is a patterned movement with Mattfield’s in response to determining the walking movement is a patterned movement, starting the walking workout for at least the reasons that it is known that differences are critical for detection because typical pedometer algorithms detect steps by identifying a repeating pattern of zero crossings at regular intervals.  Zero crossings typically require accelerometer signals to exceed a threshold, as determined by autocorrelation of the surrounding signal.  Most pedometer algorithms look for several consecutive zero crossings at regular intervals in order to identify steps, as taught by Mattfield; e.g., see pg. 867, col. 2.

Regarding claim 17, Nishibayashi is not relied upon as explicitly disclosing: The system of claim 15, wherein the processor circuit is further configured to: 
compare the mechanical work performed by the user to a mechanical work threshold; 
detect a value for the mechanical work performed by the user that is below the mechanical work threshold;
classify a walking movement performed by the user based on the motion data in response to the detection of a value for the mechanical work that is below the mechanical work threshold;
determine the walking movement performed by the user is a patterned movement; and 
start the walking workout based on the determination of the patterned movement.
	However, Fedichev further discloses: compare the mechanical work performed by the user to a mechanical work threshold; (Fedichev, e.g., see para. [0244] disclosing an integral characteristic of the subject motion (e.g., 3130 in fig. 3.1) during the activity level period can be an average, an area under curve, a total variation, a standard deviation or another similar characteristic of the physical motion signal; examiner notes that an “integral characteristic of the subject motion” is construed as mechanical work performed by the user”, wherein it is compared to an area under a curve/standard deviation; construed by the examiner as limited to a threshold).
detect a value for the mechanical work performed by the user that is below the mechanical work threshold; (Fedichev, e.g., see paras. [0244]-[0247] disclosing the activity level period can be an average, an area under curve, a total variation, a standard deviation or another similar characteristics of the physical motion signal, wherein the integral characteristic of the subjection motion during the activity level period can be the amount of time spent in one or more activity states, such as sleeping, sitting, having a meal, standing, walking periods or the like; examiner notes that the activity level is construed as a value which is defined from the integral characteristic/mechanical work which is determined as an area under a curve/standard deviation, i.e., a mechanical work threshold).
classify a walking movement performed by the user based on the motion data in response to the detection of a value for the mechanical work that is below the mechanical work threshold; (Fedichev, e.g., para. [0245] disclosing a number of specific patterns of motion (e.g., 3140 in fig. 3.1) during the activity level period can be a number of steps, or a number of steps of a specific type, or a set of numbers, each number being a number of steps of a specific type, wherein “a step of a specific type” can refer to one of upstairs steps, downstairs steps, walking steps, running steps and the like).
determine the walking movement performed by the user is a patterned movement; and (Fedichev, e.g., see para. [0249] disclosing the physical activity level of the subject during a period of time may be selected from the group  consisting of an integral characteristic of motion of the subject during the period, a number of specific patterns of motion during the period, and a measured physiological quantity of the subject related to an amount of physical activity of the subject during the period.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s method with Fedichev’s comparing the mechanical work performed by the user to a mechanical work threshold, detecting a value for the mechanical work performed by the user that is below the mechanical work threshold and in response to detecting the value for the mechanical work performed by the user that is below the mechanical work threshold, classifying a walking movement performed by the user based on the motion data and determining, based on the classifying, the walking movement performed by the user is a patterned movement for at least the reasons that it is known that the physical activity level of the subject may correspond to a level of overall activity of the subject over a period of time, wherein the physical activity level of the subject during a period of time may include a number of specific patterns of motion during the period, and a measured physiological quantity of the subject related to an amount of physical activity of the subject during the period, as taught by Fedichev; e.g., see para. [0249].

Nishibayashi in view of Fedichev is not relied upon as explicitly disclosing: 
start the walking workout based on the determination of the patterned movement.
However, Mattfield further discloses: start the walking workout based on the determination of the patterned movement. (Mattfield, e.g., see pg. 866, col. 2 disclosing we refer to these walking patterns as regular (exercise), semi-regular (moving around a building), and unstructured (moving around a room); see also pg. 876 col. 2 disclosing in the regular gait activity, because the motion of walking is repetitive and uninterrupted, each step taken can be clearly counted and evaluated.  Virtually all steps in the regular gait activity can be defined by the inclusion of three elements: 1) the foot moves, 2) the body weight shifts in the direction of the foot movement, and 3) the action takes place with a repeated pattern.  In figure 5, 15 steps are shown during the regular gait activity; the examiner notes that fig. 5 illustrates the start of a walking workout, wherein a regular gait activity is defined as a walking exercise).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of Fedichev’s system to include comparing the mechanical work performed by the user to a mechanical work threshold; detecting a value for the mechanical work performed by the user that is below the mechanical work threshold; classifying a walking movement performed by the user based on the motion data in response to the detection of a value for the mechanical work that is below the mechanical work threshold with Mattfield’s determining the walking movement performed by the user is a patterned movement; and starting the walking workout based on the determination of the patterned movement for at least the reasons that it is known that differences are critical for detection because typical pedometer algorithms detect steps by identifying a repeating pattern of zero crossings at regular intervals.  Zero crossings typically require accelerometer signals to exceed a threshold, as determined by autocorrelation of the surrounding signal.  Most pedometer algorithms look for several consecutive zero crossings at regular intervals in order to identify steps, as taught by Mattfield; e.g., see pg. 867, col. 2.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi in 
view of Taylor et al. (US 2019/0090087 A1), hereinafter Taylor.

Regarding claim 5, Nishibayashi is not relied upon as explicitly disclosing: The method of claim 1, comprising:
sending, by the processor circuit, a notification to the user requesting confirmation of the start of the walking workout.
However, Taylor further discloses: sending, by the processor circuit, a notification to the user requesting confirmation of the start of the walking workout. (Taylor, e.g., see fig. 2 illustrating CPU (202) in connection with Bluetooth transceiver (216); see also para. [0037] disclosing the device (200) includes a CPU (202), memory (204), non-volatile storage (206), accelerometer (208), GPS receiver (210) cellular transceiver (212), Bluetooth transceiver (216), and wireless transceiver (214); see also para. [0040] CPU (202) may determine the format and contents of data transferred using cellular transceiver (212), wireless transceiver (214), and Bluetooth transceiver (216) based upon detected network conditions; see also para. [0054] disclosing prompting a user to confirm a walk mode may comprise notifying a user’s mobile device.  For example, a tracking device may be paired with a mobile device via a Bluetooth connection.  In this embodiment, the method (400) may comprise alerting the device via the Bluetooth connection that a walk mode has been detected and allowing the user to confirm the same (e.g., by providing an on-screen notification)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s method with Taylor’s sending, by the processor circuit, a notification to the user requesting confirmation of the start of the walking workout for at least the reasons that it is known that initially prompting the user for confirmation that a workout has begun may teach the machine-learning algorithm when the differentiate over other exercises, as taught by Taylor; e.g., see para. [0057].

Regarding claim 6, Nishibayashi in view of Taylor is not relied upon as explicitly disclosing: The method of claim 5, wherein the notification is a notification UI displayed on a display screen of the wearable device. 
However, Taylor further discloses: the notification is a notification UI displayed on a display screen of the wearable device (Taylor, e.g., see para. [0032] disclosing a tracking device (102) may comprise a computing device designed to be worn, or otherwise carried, by a user or other entity; see also para. [0054] disclosing the method (400) may comprise alerting the device via the Bluetooth connection that a walk mode has been detected allowing the user to confirm the same (e.g., by providing an on-screen notification); see also para. [0083] disclosing functionality may also be, in whole or in part, distributed among multiple components, in manners now known or to become known.  Thus, myriad software/hardware/firmware combinations are possible in achieving the functions, features, interfaces and preferences described herein).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of Taylor’s method to include sending, by the processor circuit, a notification to the user requesting confirmation of the start of the walking workout with Taylor’s notification is a notification UI displayed on a display screen of the wearable device for at least the reasons that it is known in the art that a user interface on a screen would apprise the user of information relevant to the user.

Claims 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nishibayashi in view of Mohrman et al. (US 11,278,765 B2), hereinafter Mohrman.

Regarding claim 7, Nishibayashi is not relied upon as explicitly disclosing: The method of claim 1, comprising:
measuring, by a pressure sensor of the wearable device, pressure data;
measuring, by a GPS module of the wearable device, location data of the user;
determining, by the processor circuit, a grade for each step included in the number of steps based on the pressure data, the grade measuring steepness of terrain traversed during the bout;
determining, by the processor circuit, a step distance for each step included in the bout based on the motion data and the location data;
determining, by the processor circuit, a bout time describing a duration of the bout; and
determining, by the processor circuit, the mechanical work performed during the bout based on the step distance, the grade, and the bout time.
However, Mohrman further discloses: measuring, by a pressure sensor of the wearable device, pressure data; (Mohrman, e.g., see fig. 1b illustrating barometer (101); see also col. 5, lines 42-65 disclosing barometer (101), any other type of pressure sensor (e.g., atmospheric pressure sensor, air pressure sensor, pressure altimeter, and/or the like) can be used. The barometer (101) or other pressure sensor can measure/sense changes in pressure.  These changes in pressure can, in turn, be used by the sensing system to determine changes in the user’s elevation, wind speed, running form, aerodynamics (which can change e.g., due to changes in environmental conditions, physiological state of the user, the user’s apparel/footwear, etc., over time as well as from activity to activity)).
measuring, by a GPS module of the wearable device, location data of the user; (Morhman, e.g., see fig. 1b illustrating global positioning system (103); see also col. 5, lines 55-65 disclosing the GPS subsystem (103) can acquire, via the global positioning antenna (105), a GPS signal including a user’s geolocation (e.g., including latitude, longitude, altitude, and the current time).
determining, by the processor circuit, a grade for each step included in the number of steps based on the pressure data, the grade measuring steepness of terrain traversed during the bout; (Mohrman, e.g., see fig. 1b illustrating processor (115); see also col. 14, line 54 to col. 15, line 12 disclosing the disclosed sensing system includes one or more of the following capabilities: (1) determine the motion, positions, and orientations of one or more parts of the body of a user wearing the sensor platform, (2) use gathered/sensed data to carry out detailed, time dependent gait analysis of one or more limbs, (3) determine the incline of the user’s path, and (7) control the activities of sensing system components such as sensors (e.g., one or more inertial measurement units, accelerometers, gyroscopes, temperature sensors, inertial sensors, force sensors, pressure sensors, Global Positioning System (GPS) receivers, flex sensors, etc.), processors, wireless communication transceivers, and/or display elements, to reduce or minimize power consumption; see also col. 21, lines 40-62 disclosing to determine current incline, the instantaneous derivative of altitude can be approximated by combining timed barometric pressure samples and pace data to allow fitting of a linear incline function, for example, to determine instantaneous incline, thereby making long-term variation in barometric pressure due to changes in weather irrelevant).
determining, by the processor circuit, a step distance for each step included in the bout based on the motion data and the location data; (Mohrman, e.g., see fig. 1b illustrating processor (115), and see fig. 9 and col. 17, lines 29-65 disclosing to estimate change in speed in distance over time with low energy use, contextual information, such as measured stride length, for a particular set of physiological and motion-related metrics, can be used together with measurement of motion-related metrics.  Multiple sensors are capable of providing data allowing person and limb position, motion, and orientation to be estimated.  An inertial measurement unit can, in some embodiments, be combined with a magnetometer or gyroscope for orientation estimation.  Although the described position, motion, and orientation estimation technology is generally quite accurate, some small amount of error can accumulate over long time intervals.  therefore, if  GPS receiver is available, it may be infrequently activated to correct accumulated position estimation error.  In summary, an inertial measurement unit, magnetometer, gyroscope, and GPS receiver (or subset thereof) can be used together to accurately estimate person and limb position, motion, and orientation with minimal energy consumption; examiner notes that a set of physiological and motion-related metrics is construed as the bout).
determining, by the processor circuit, a bout time describing a duration of the bout; and (Mohrman, e.g., see fig. 1b illustrating processor (115) and see col. 26, lines 35-61 disclosing dynamic increases in the variance and mean of the step rate distribution can be used to identify fatigue.  The time-varying changes in one or more parameters (including mean, variance, and kurtosis) of the distribution of one or more metrics (including impact intensity, ground time, air time, step rate, vertical motion, impact position, the positions of limbs and body, heart rate, skin resistance and muscle contraction intensity) can be used to detect fatigue)
determining, by the processor circuit, the mechanical work performed during the bout based on the step distance, the grade, and the bout time. (Mohrman, e.g., see fig. 1b illustrating processor (115) and see col. 25, lines 10-35 disclosing metrics calculated from foot and body motion and orientation paths can also be used to characterize user running and/or walking techniques.  Such metrics include, by way of non-limited example, air time, ground time, cadence, stride length, foot-to-ground  angle at impact, fibula-to-ground angle at impact, rate of loading upon impact, and maximum vertical body displacement during stride.  For each metric, the difference between left and right stride is determined, which is used to assess asymmetry.  the sensing device and metric estimation techniques described herein can be used to determine time-, location-, and user-dependent activities; the examiner is construing the metrics to be mechanical work as it is determined from a cadence/bout time, stride length/step distance, and vertical body displacement/grade).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s method with Mohrman’s measuring pressure data with a pressure sensor of a wearable device, measuring the location data of the user by a GPS module of the wearable device, determining a grade for each step included in the number of steps based on the pressure data, the grade measuring steepness of terrain traversed during the bout, determining a step distance for each step included in the bout based on the motion data and the location data, determining a bout time describing a duration of the bout, and determining the mechanical work performed during the bout based on the step distance, the grade , and the bout time for at least the reasons that it is well known in the art and physics that work is defined as a force as a function of time over a distance.

Regarding claim 12, Nishibayashi is not relied upon as explicitly disclosing: The method of claim 1, wherein the motion data comprises acceleration data obtained from an accelerometer and gyroscope data obtained from a gyroscope.	
However, Mohrman further discloses: the motion data comprises acceleration data obtained from an accelerometer and gyroscope data obtained from a gyroscope. (Mohrman, e.g., see fig. 1b illustrating accelerometer (107) and gyroscope (109); see also col. 5, line 66 – col. 6, line 34 disclosing the accelerometer (107) or other IMU can measure/sense magnitude and direction of “proper acceleration” (physical acceleration), velocity, and/or orientation of a user.  The gyroscope (109) (e.g., a MEMS gyroscope) can measure the orientation with respect to a fixed axis, and/or the angular velocity, of a user; see also col. 7, lines 26-41 disclosing the processor (215) is configured to 1) translate multi-axis motion data, using orientation data (e.g., measured by the accelerometer (207) and/or the gyroscope (209)), from the reference frame fixed with respect to the housing (219) to a reference frame fixed with respect to the Earth so as to yield translated multi-axis motion data).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s method with Mohrman’s motion data comprising acceleration data obtained from an accelerometer and gyroscope data obtained from a gyroscope for at least the reasons that it is known that true net acceleration in physical space can include both linear acceleration (e.g., as measured by an accelerometer) and angular acceleration (e.g., as measured by a gyroscope), as taught by Mohrman; e.g., see col. 6, lines 15-18.

Regarding claim 19, Nishibayashi is not relied upon as explicitly disclosing: The system of claim 15, wherein comprising: 
a pressure sensor configured to measure pressure data;
a GPS module configured to measure location data of the user; and
wherein the processor circuit is in communication with the pressure sensor and the GPS module and the processor circuit is further configured to:
determine a grade for each step included in the number of steps based on the pressure data, the grade measuring steepness of terrain traversed during the bout;
determine a step distance for each step included in the bout based on the motion data and the location data;
determine a bout time describing a duration of the bout; and
determine the mechanical work performed during the bout based on the step distance, the grade, and the bout time.
However, Mohrman further discloses: a pressure sensor configured to measure pressure data; (Mohrman, e.g., see fig. 1b illustrating barometer (101); see also col. 5, lines 42-65 disclosing barometer (101), any other type of pressure sensor (e.g., atmospheric pressure sensor, air pressure sensor, pressure altimeter, and/or the like) can be used. The barometer (101) or other pressure sensor can measure/sense changes in pressure.  These changes in pressure can, in turn, be used by the sensing system to determine changes in the user’s elevation, wind speed, running form, aerodynamics (which can change e.g., due to changes in environmental conditions, physiological state of the user, the user’s apparel/footwear, etc., over time as well as from activity to activity)).
a GPS module configured to measure location data of the user; and (Morhman, e.g., see fig. 1b illustrating global positioning system (103); see also col. 5, lines 55-65 disclosing the GPS subsystem (103) can acquire, via the global positioning antenna (105), a GPS signal including a user’s geolocation (e.g., including latitude, longitude, altitude, and the current time).
wherein the processor circuit is in communication with the pressure sensor and the GPS module and the processor circuit is further configured to: (Mohrman, e.g., see fig. 1b illustrating memory (114) and processor (115) in communication with sensors to include GPS (103) and Barometer (101)).
determine a grade for each step included in the number of steps based on the pressure data, the grade measuring steepness of terrain traversed during the bout; (Mohrman, e.g., see fig. 1b illustrating processor (115); see also col. 14, line 54 to col. 15, line 12 disclosing the disclosed sensing system includes one or more of the following capabilities: (1) determine the motion, positions, and orientations of one or more parts of the body of a user wearing the sensor platform, (2) use gathered/sensed data to carry out detailed, time dependent gait analysis of one or more limbs, (3) determine the incline of the user’s path, and (7) control the activities of sensing system components such as sensors (e.g., one or more inertial measurement units, accelerometers, gyroscopes, temperature sensors, inertial sensors, force sensors, pressure sensors, Global Positioning System (GPS) receivers, flex sensors, etc.), processors, wireless communication transceivers, and/or display elements, to reduce or minimize power consumption; see also col. 21, lines 40-62 disclosing to determine current incline, the instantaneous derivative of altitude can be approximated by combining timed barometric pressure samples and pace data to allow fitting of a linear incline function, for example, to determine instantaneous incline, thereby making long-term variation in barometric pressure due to changes in weather irrelevant).
determine a step distance for each step included in the bout based on the motion data and the location data; (Mohrman, e.g., see fig. 1b illustrating processor (115), and see fig. 9 and col. 17, lines 29-65 disclosing to estimate change in speed in distance over time with low energy use, contextual information, such as measured stride length, for a particular set of physiological and motion-related metrics, can be used together with measurement of motion-related metrics.  Multiple sensors are capable of providing data allowing person and limb position, motion, and orientation to be estimated.  An inertial measurement unit can, in some embodiments, be combined with a magnetometer or gyroscope for orientation estimation.  Although the described position, motion, and orientation estimation technology is generally quite accurate, some small amount of error can accumulate over long time intervals.  therefore, if  GPS receiver is available, it may be infrequently activated to correct accumulated position estimation error.  In summary, an inertial measurement unit, magnetometer, gyroscope, and GPS receiver (or subset thereof) can be used together to accurately estimate person and limb position, motion, and orientation with minimal energy consumption; examiner notes that a set of physiological and motion-related metrics is construed as the bout).
determine a bout time describing a duration of the bout; and (Mohrman, e.g., see fig. 1b illustrating processor (115) and see col. 26, lines 35-61 disclosing dynamic increases in the variance and mean of the step rate distribution can be used to identify fatigue.  The time-varying changes in one or more parameters (including mean, variance, and kurtosis) of the distribution of one or more metrics (including impact intensity, ground time, air time, step rate, vertical motion, impact position, the positions of limbs and body, heart rate, skin resistance and muscle contraction intensity) can be used to detect fatigue)
determine the mechanical work performed during the bout based on the step distance, the grade, and the bout time. (Mohrman, e.g., see fig. 1b illustrating processor (115) and see col. 25, lines 10-35 disclosing metrics calculated from foot and body motion and orientation paths can also be used to characterize user running and/or walking techniques.  Such metrics include, by way of non-limited example, air time, ground time, cadence, stride length, foot-to-ground  angle at impact, fibula-to-ground angle at impact, rate of loading upon impact, and maximum vertical body displacement during stride.  For each metric, the difference between left and right stride is determined, which is used to assess asymmetry.  the sensing device and metric estimation techniques described herein can be used to determine time-, location-, and user-dependent activities; the examiner is construing the metrics to be mechanical work as it is determined from a cadence/bout time, stride length/step distance, and vertical body displacement/grade).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s system with Mohrman’s pressure sensor configured to measure pressure data; GPS module configured to measure location data of the user; and wherein the processor circuit is in communication with the pressure sensor and the GPS module and the processor circuit is further configured to: determine a grade for each step included in the number of steps based on the pressure data, the grade measuring steepness of terrain traversed during the bout; determine a step distance for each step included in the bout based on the motion data and the location data; determine a bout time describing a duration of the bout; and determine the mechanical work performed during the bout based on the step distance, the grade, and the bout time for at least the reasons that it is well known in the art and physics that work is defined as a force as a function of time over a distance..

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi 
in view of Mohrman, in further view of Sato et al. (JP 2004089317 A), hereinafter Sato.

Regarding claim 8, Nishibayashi in view of Mohrman is not relied upon as explicitly disclosing:  The method of claim 7, comprising:
calculating, by the processor circuit, a load based on the grade and the number of steps performed by the user, the load estimating a force required to perform the number of steps over the grade; and
improving, by the processor circuit, an accuracy of the mechanical work by estimating the mechanical work using the load.
However, Sato further discloses: calculating, by the processor circuit, a load based on the grade and the number of steps performed by the user, the load estimating a force required to perform the number of steps over the grade; and (Sato, e.g., see paras. [0007]-[0008] disclosing further, the exercise load estimating means before the walking activity includes a weight input means for inputting a weight, a height input means for inputting a height of a stepping platform, and a lifting pitch for generating a constant lifting pitch for ascending and descending the stepping platform.  Generating means, a weight input by the weight input means, a height of the step input by the height input means, and a constant lifting pitch generated by the lifting pitch generating means at the time of lifting and lowering the step.  And a step-up/down exercise load amount calculating means for calculating the exercise load amount.  Further, the walking activity exercise load obtaining means, a step counting means for measuring the number of steps during the walking activity, a walking activity time measuring means for measuring the time of the walking activity when the number of steps is measured by the step counting means, walking pitch calculating means for calculating a walk pitch based on the number of steps measured by the step number measuring means and the time of walking activity measured by the walking activity time measuring means, height input means for inputting height; see also para. [0013] disclosing the apparatus for estimating biological data during walking activity includes a power supply unit (1), an input unit (2), a pulse detection unit (3), a step count detection unit (4), a timing unit (5), a storage unit (6), a pitch output unit (7), a display unit (8), and  CPU (Central Processing unit).  the central processing unit (9) forms the structure.  These structural components constitute the functions of the body load capability acquisition means (21), the exercise load acquisition means during walking activity (22), the biometric data estimation means during walking activity (23), and the walking activity calculation means (24)).  
improving, by the processor circuit, an accuracy of the mechanical work by estimating the mechanical work using the load. (Sato, e.g., see para. [0038] disclosing the walking activity biometric data estimating means (23) includes the CPU (9) among the units constituting the structure described above, and the exercise load and the walking amount during the walking activity calculated by the CPU (9) earlier; see also para. [0054]-[0056] disclosing as various calculations performed by the CPU (9), first, the number of steps is calculated based on the number-of-steps data detected by the number -of-steps detecting section (4), and the calculated number of steps and the time counted by the timer (5) are expressed by the following equation (2).  And the walking pitch is calculated.  Next, the calculated walking pitch and the height input from the input unit (2) are substituted into expression (3) to calculate the walking speed.  Next, the calculated walking speed and the time measured by the timer (5) are substituted into the following equation (10) to calculate the walking distance.  Next, the calculated walking speed and the weight input unit (2) are substituted into equation (4) to calculate the exercise load during the walking activity; examiner notes that force moved over a distance is equivalent to work and is construed as mechanical work; see also para. [0086] disclosing the walking activity biometric data estimating means (23) estimates the biometric data during the walking activity from the relationship between the acquired biometric data before the walking activity and the exercise load and the exercise load during the walking activity.  Therefore, the biological data is indirectly estimated for each walking activity, and the reproducibility can be improved).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of Mohrman’s method with Sato’s calculating, by the processor circuit, a load based on the grade and the number of steps performed by the user, the load estimating a force required to perform the number of steps over the grade; and improving, by the processor circuit, an accuracy of the mechanical work by estimating the mechanical work using the load for at least the reasons that it is known that by associating the relationship between the obtained biological data and the exercise load, the biological data at the time of the walking activity can be indirectly estimated so as to improve the reproducibility and reliability of the result, as taught by Sato; e.g., see para. [0092].

Regarding claim 20, Nishibayashi in view of Mohrman is not relied upon as explicitly disclosing: The system of claim 19, wherein the processor circuit is further configured to: 
calculate a load based on the grade and the number of steps performed by the user, the load estimating a force required to perform the number of steps over the grade; and
improve an accuracy of the mechanical work by estimating the mechanical work using the load.
However, Sato further discloses: calculate a load based on the grade and the number of steps performed by the user, the load estimating a force required to perform the number of steps over the grade; and (Sato, e.g., see paras. [0007]-[0008] disclosing further, the exercise load estimating means before the walking activity includes a weight input means for inputting a weight, a height input means for inputting a height of a stepping platform, and a lifting pitch for generating a constant lifting pitch for ascending and descending the stepping platform.  Generating means, a weight input by the weight input means, a height of the step input by the height input means, and a constant lifting pitch generated by the lifting pitch generating means at the time of lifting and lowering the step.  And a step-up/down exercise load amount calculating means for calculating the exercise load amount.  Further, the walking activity exercise load obtaining means, a step counting means for measuring the number of steps during the walking activity, a walking activity time measuring means for measuring the time of the walking activity when the number of steps is measured by the step counting means, walking pitch calculating means for calculating a walk pitch based on the number of steps measured by the step number measuring means and the time of walking activity measured by the walking activity time measuring means, height input means for inputting height; see also para. [0013] disclosing the apparatus for estimating biological data during walking activity includes a power supply unit (1), an input unit (2), a pulse detection unit (3), a step count detection unit (4), a timing unit (5), a storage unit (6), a pitch output unit (7), a display unit (8), and  CPU (Central Processing unit).  the central processing unit (9) forms the structure.  These structural components constitute the functions of the body load capability acquisition means (21), the exercise load acquisition means during walking activity (22), the biometric data estimation means during walking activity (23), and the walking activity calculation means (24)).  
improve an accuracy of the mechanical work by estimating the mechanical work using the load. (Sato, e.g., see para. [0038] disclosing the walking activity biometric data estimating means (23) includes the CPU (9) among the units constituting the structure described above, and the exercise load and the walking amount during the walking activity calculated by the CPU (9) earlier; see also para. [0054]-[0056] disclosing as various calculations performed by the CPU (9), first, the number of steps is calculated based on the number-of-steps data detected by the number -of-steps detecting section (4), and the calculated number of steps and the time counted by the timer (5) are expressed by the following equation (2).  And the walking pitch is calculated.  Next, the calculated walking pitch and the height input from the input unit (2) are substituted into expression (3) to calculate the walking speed.  Next, the calculated walking speed and the time measured by the timer (5) are substituted into the following equation (10) to calculate the walking distance.  Next, the calculated walking speed and the weight input unit (2) are substituted into equation (4) to calculate the exercise load during the walking activity; examiner notes that force moved over a distance is equivalent to work and is construed as mechanical work; see also para. [0086] disclosing the walking activity biometric data estimating means (23) estimates the biometric data during the walking activity from the relationship between the acquired biometric data before the walking activity and the exercise load and the exercise load during the walking activity.  Therefore, the biological data is indirectly estimated for each walking activity, and the reproducibility can be improved).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of Mohrman’s system with Sato’s calculating a load based on the grade and the number of steps performed by the user, the load estimating a force required to perform the number of steps over the grade; and improving an accuracy of the mechanical work by estimating the mechanical work using the load for at least the reasons that it is known that by associating the relationship between the obtained biological data and the exercise load, the biological data at the time of the walking activity can be indirectly estimated so as to improve the reproducibility and reliability of the result, as taught by Sato; e.g., see para. [0092].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi in view of 
Nozomi et al. (JP 2019028796 A), hereinafter Nozomi.

Regarding claim 9, Nishibayashi is not relied upon as explicitly disclosing: The method of claim 1, comprising: 
estimating, by the processor circuit, a device heading at every continuous step included in the bout based on the motion data, the device heading describing an orientation of the wearable device relative to a frame of reference;
determining, by the processor circuit, a number of changes in user direction based on the device heading and the number of steps; and
classifying a walking movement performed during the bout based on the number of changes in user direction.
However, Nozomi further discloses: estimating, by the processor circuit, a device heading at every continuous step included in the bout based on the motion data, the device heading describing an orientation of the wearable device relative to a frame of reference; (Nozomi, e.g., see fig. 2 to CPU (11); see also pg. 2, lines 21-33 disclosing fig. 2 is a diagram illustrating a hardware configuration example of the measurement apparatus (10) according to the first embodiment.  The measuring device (10) includes  CPU (Central Processing Unit) (11), a storage device (12), a communication IF (Interface) (13), an acceleration sensor (14), a geomagnetic sensor (15), a gyro sensor (16), a display (17), and an input device (18);  see also pg. 2, lines 11-20 disclosing this device measures the number of steps a pedestrian has walked without using GPS; examiner is construing continuous steps in the bout as “walking”; see also pg. 3, lines 15-38 disclosing the measuring device (10) determines the acceleration on the selected measurement axis in the reference direction, the acceleration on the measurement axis in the vertical direction, used to count pedestrian steps; see also pg. 3, lines 1-8 disclosing the measuring device (10) has a function of measuring and outputting the orientation of the measuring device (10) with respect to the ground surface and the reference direction).
determining, by the processor circuit, a number of changes in user direction based on the device heading and the number of steps; and (Nozomi, e.g., see pg. 2, lines 21-33 disclosing the gyro sensor (16) is a sensor that detects an angular velocity, and detects a change in the rotation or orientation of the measuring device (10); see also pg. 4, lines 1-10 disclosing the attitude management unit (101) acquires the orientation of the measurement apparatus (10) by combining the output values of the acceleration sensor (14), the geomagnetic sensor (15) and/or the gyro sensor (16); now see pg. 4, lines 28-35 disclosing the step count measuring unit (104) has a function of counting the number of steps based on a change in acceleration on the measurement axis in the reference direction selected by the selection unit (103) and a change in acceleration on the measurement axis in the vertical direction.  Further, when counting the number of steps, the step count measuring unit (104) counts the number of steps by regarding the pedestrian as having proceeded in the positive direction in the reference direction according to the direction in which the measuring device (10) is facing, or walking.  It may be switched whether the person counts the number of steps on the assumption that the person has advanced in the negative direction in the reference direction; examiner notes changes in both the positive and negative directions).
classifying a walking movement performed during the bout based on the number of changes in user direction. (Nozomi, e.g., see pg. 10, lines 31-39 disclosing the step counting measuring unit (104) of the measuring apparatus (10) notifies the information processing apparatus (20) of the total number of steps that have advanced in the positive direction in the reference direction (for example, 13 steps in the positive direction and 13 steps in the negative direction within the predetermined period).  In the case of 5 steps, it may be notified that a total of 8 steps have been advanced in the forward direction), or may be notified to the information processing device (20) for each step.  In the latter case, the step count measuring unit (104) of the measuring apparatus (10) indicates that the information indicating whether one step is advanced in the positive direction in the reference direction or one step is performed in the negative direction in the reference direction.  You may make it notify to the information processing apparatus (20) whenever it detects; the examiner notes a forwards or backwards direction is construed as the walking movement).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi’s method with Nozomi’s estimating, by the processor circuit, a device heading at every continuous step included in the bout based on the motion data, the device heading describing an orientation of the wearable device relative to a frame of reference; determining, by the processor circuit, a number of changes in user direction based on the device heading and the number of steps; and classifying a walking movement performed during the bout based on the number of changes in user direction for at least the reasons that it is known that even the pedestrian is walking in an area where GPS does not reach, the current position of the pedestrian can be estimated by using the number of steps of the pedestrian, as taught by Nozomi; e.g., see pg. 11, lines 15-17.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi in view of 
Nozomi, in further view of Lee et al. (US 2020/0232796 A1), hereinafter Lee.

Regarding claim 10, Nishibayashi in view of Nozomi is not relied upon as explicitly disclosing: The method of claim 9, comprising: 
measuring, by a magnetic field sensor of the wearable device, magnetic field data; and the estimating the device heading including: determining rotational data based on the magnetic field data; selecting a first yaw component of the rotational data determined based on the magnetic field data; determining rotational data based on the motion data; selecting a second yaw component of the rotational data determined based on the motion data; and improving accuracy of the device heading by determining the device heading based on a combination of the first yaw component and the second yaw component.
However, Lee further discloses: measuring, by a magnetic field sensor of the wearable device, magnetic field data; and (Lee, e.g., see paras. [0009]-[0010] disclosing the electronic apparatus includes a geomagnetic sensor, and a processor configured to compare geomagnetic data of the geomagnetic sensor and a gyro data of the gyro sensor and correct the gyro data).
the estimating the device heading including: 
determining rotational data based on the magnetic field data; (Lee, e.g., see para. [0015] disclosing the processor may calculate a rotation matrix based on a geomagnetic vector).
selecting a first yaw component of the rotational data determined based on the magnetic field data; (Lee, e.g., see claim 9 disclosing acquire a first yaw pattern based on the geomagnetic data and the acceleration data; see also para. [0017] disclosing the processor may identify the reliability of the current posture of the electronic apparatus based on whether a Euclidean distance between a yaw pattern obtained based on the geomagnetic data and the acceleration data and a yaw pattern obtained based on the gyro data is smaller than a threshold).
determining rotational data based on the motion data; (Lee, e.g., see para. [0081] disclosing the process (140) may compare a difference between a rotation angle according to the rotation state of each of x, y, and z axes based on gyro data and a rotation angle according to the rotation state of each of x, y, and z axes based on geomagnetic data as an Euclidean distance, and thereby identify a time point of deviation of geomagnetic data; examiner notes that if a comparison is made between two rotational data then it is at least implicit that rotational data is determined).
selecting a second yaw component of the rotational data determined based on the motion data; and (Lee, e.g., see claim 9 disclosing acquire a second yaw pattern based on the gyro data; see also para. [0017] disclosing the processor may identify the reliability of the current posture of the electronic apparatus based on whether a Euclidean distance between a yaw pattern obtained based on the geomagnetic data and the acceleration data and a yaw pattern obtained based on the gyro data is smaller than a threshold).
improving accuracy of the device heading by determining the device heading based on a combination of the first yaw component and the second yaw component. (Lee, e.g., see fig. 6A and para. [0096] disclosing the processor (140) may compare a difference between a moving direction (e.g., a differential gyro(z)) that is estimated by the gyro sensor (120) for a specific time period and a moving direction (e.g., matrix(z)) that estimated by the geomagnetic sensor (130) as a Euclidean distance, and perform correction only when they are similar.  As a result of performing correction by the aforementioned method in case a difference between a moving angle of a user and a moving angle of a smartphone is 90º, the original error (raw) was improved greatly).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nishibayashi in view of Nozomi’s method with Lee’s measuring, by a magnetic field sensor of the wearable device, magnetic field data; and the estimating the device heading including: determining rotational data based on the magnetic field data; selecting a first yaw component of the rotational data determined based on the magnetic field data; determining rotational data based on the motion data; selecting a second yaw component of the rotational data determined based on the motion data; and improving accuracy of the device heading by determining the device heading based on a combination of the first yaw component and the second yaw component for at least the reasons that it is known that a moving direction of a user may be estimated basically by using an average value of PCA (principal component analysis) values based on the two sensors, as taught by Lee; e.g., see para. [0102].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 6,876,947 B1 to Darley et al. relates to monitoring activity of a user in locomotion on foot.
US 2019/0360813 A1 to Zhao et al. relates to methods, architectures, apparatuses, systems directed to improved dead reckoning for pedestrian navigation.
JP 2020148558 A to Daisuke et al. relates to a road guide device.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863